Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 1-24-2022 is acknowledged.  Claims 10-20 were cancelled.  Claims 1-9 are pending and examined in this action.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “further comprising a pin coupled to the spindle and positioned within the second bore, wherein the plunger is engageable with an end of the detent and the pin when the blade clamp is in the unlocked configuration, and wherein the plunger maintains the cover assembly in the second rotational position when the blade clamp is in the unlocked configuration,” of Claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 6, “further comprising a pin coupled to the spindle and positioned within the second bore, wherein the plunger is engageable with an end of the detent and the pin when the blade clamp is in the unlocked configuration, and wherein the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,156,097 to Neitzell in view of US 5,940,977 to Moores. 

In re Claim 1, Neitzell teaches a blade clamp (see Figs. 8-9, #20) for use with a power tool having a reciprocating spindle (see Fig. 8, #16), the blade clamp comprising: 

a detent (see Fig. 8, #54) received within a first bore of the spindle (see Fig. 8, the bore in which #54 is located), the detent movable in a radial direction relative to a longitudinal axis of the spindle by engagement with the cover assembly to adjust the blade clamp between a locked configuration and an unlocked configuration (see Col. 3, ll. 43-60); 
a sleeve (See Fig. 8, sleeve #52) in which the detent is slidably received (see Fig. 8, #54 is located in the sleeve #52), the sleeve at least partially positioned within the first bore; and 
a plunger (see Fig. 9, plunger #108) positioned within a second bore of the spindle (see Fig. 9, the bore surrounding the plunger #108), the second bore extending along a longitudinal axis that is parallel with the longitudinal axis of the spindle, the second bore being contiguous with a blade slot of the spindle (see Fig. 9, showing the bore in which the plunger #108 is located is contiguous with the blade slot #46).

Neitzell does not teach the second bore extending along a longitudinal axis that is parallel with the longitudinal axis of the spindle.  However, Moores teaches that it is known in the art to provide the blade clamp offset from the longitudinal axis of the spindle (see Moores, Fig. 6, see axis #55 which is offset from axis #53).

In the same field of invention, reciprocating saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide the 

In re Claim 2, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein a combination of the second bore and the blade slot divides the spindle into a first portion and a second portion, and wherein the first bore extends through the first portion (see annotated Fig. 7, below).

    PNG
    media_image1.png
    780
    671
    media_image1.png
    Greyscale

In re Claim 3, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a pin (see Neitzell, Fig. 9, #110) coupled to the second portion of the spindle, wherein the pin includes an end positioned within the second bore but outside the blade slot (see Neitzell, Fig. 9).

In re Claim 4, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a spring (see Neitzell, Fig. 9, #112) configured to bias the plunger toward the pin (in Neitzell, spring #112 biases plunger #110 towards #110), 

In re Claim 5, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a spring (see Neitzell, Fig. 9, #94/84) coupling the cover assembly and the spindle, wherein the spring biases the cover assembly toward a first rotational position relative to the spindle coinciding with the locked configuration of the blade clamp (see Neitzell, Col. 4, ll. 36-39), and wherein the cover assembly is rotatable against the bias of the spring toward a second rotational position relative to the spindle coinciding with the unlocked configuration of the blade clamp (see Neitzell, Col. 6, ll. 40-65).

In re Claim 7, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein the sleeve includes an aperture extending therethrough (in Neitzell, aperture of #52 in which #54 is located – the claims were examined as best understood), and wherein the detent is received within the aperture such that a portion of the sleeve surrounds the detent within the first bore (see Neitzell, Fig. 8 showing #54 received within the aperture, and the sleeve #52 surrounds #54).

In re Claim 8, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches further comprising a body (see annotated Fig. 8, below) axially and rotationally fixed to the spindle, wherein the body (see annotated Fig. 8, below) includes an opening aligned with the first bore (The opening in which #54 is located), wherein the sleeve 

    PNG
    media_image2.png
    774
    888
    media_image2.png
    Greyscale

In re Claim 9, Neitzell in view of Moores, for the reasons above in re Claim 1, teaches wherein the sleeve includes a flange portion (see annotated Fig. 8, above) positioned between a head of the detent and the spindle (the flange portion illustrated in .

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,156,097 to Neitzell in view of US 5,940,977 to Moores, and further in view of CN110434400. 

As best understood, in re Claim 6, Neitzell in view of Moores, does not teach further comprising a pin coupled to the spindle and positioned within the second bore, wherein the plunger is engageable with an end of the detent and the pin when the blade clamp is in the unlocked configuration end of the, and wherein the plunger maintains the cover assembly in the second rotational position when the blade clamp is in the unlocked configuration.

However, CN110434400 teaches a structure having a pin coupled (see CN110434400, Fig. 6, #52) to the spindle and positioned within the second bore (see Fig. 6), wherein the plunger (see CN110434400, Fig. 6, #611/612) is engageable with an end of the detent (see CN110434400, Fig. 6, #51 and the pin when the blade clamp is in the unlocked configuration end of the, and wherein the plunger maintains the cover 
In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to allow the plunger of Neitzell to press the detent into a cavity on the housing to prevent the housing from rotating to the closed position, as taught by CN110434400. 

Doing so would provide for a structure wherein when the saw blade needs to be installed, insert the saw blade with one hand so that the clamping end abuts between the clamping member, the positioning member and the pressure block, and then continue to insert the saw blade to make the pressure block exit the clamp. Only between the holding part and the positioning part, the saw blade can be installed with one hand, which is convenient to install (See CN110434400, translation Pg. 2).  In other words, this allows the user to use only one hand to install the blade, thereby saving time when switching blades.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724